Beck, P. J.
Tlie evidence in this ease required the finding that under the contract between the parties, in accordance with which a certain rent note in controversy was delivered to one of the defendants, the note was given as liquidated damages in the event the. other party to the suit (the plaintiff in error) should fail to perform his undertaking in accordance with the terms of the contract by paying off and discharging certain encumbrances; and further, that he did fail in his performance of this undertaking. This being the case, the court did not err in directing the verdict. Allison v. Dunwody, 100 Ga. 51 (28 S. E. 651).

Judgment affirmed on the maim, bill of exceptions; cross-bill dismissed.


All the Justices concur, except Gilbert, J., absent for providential cause.